BUFFINGTON, Circuit Judge.
In this ease the beneficiary of four policies issued by the New York Life Insurance Company on the life of Andy Adamos brought suit to recover thereon. In answer thereto the insurance company, in pursuance of section 274b of the Judicial Code (28 USCA § 398), and in accord with Enelow v. New York Life Insurance Co. (C. C. A.) 70 F.(2d) 728, prayed equitable relief by canceling the policies in question on the ground of fraud. After testimony was taken, the court found the decedent guilty of the alleged fraud, in that in his application for insurance he had falsely stated that he had not been treated by any doctors, whereas, in point of fact, by his own admission, he had been under the care of several, and had been informed that he was suffering from probably fatal maladies.
After hearing and due consideration had, we agree with the court below and find it had ample testimony on which to base its finding that a fraud had been committed.
The judgment below is therefore affirmed.